



COURT OF APPEAL FOR ONTARIO

CITATION: Skeene (Re), 2015 ONCA 877

DATE: 20151210

DOCKET: C59694

Doherty, Pepall and Tulloch JJ.A.

IN THE MATTER OF KWASI
    SKEENE

AN APPEAL UNDER PART
    XX.1 OF THE
CODE

Anita Szigeti, for the appellant, Kwasi Skeene

Karen Papadopoulos, for the respondent Crown

Gavin S. MacKenzie, for the Centre for Addiction and
    Mental Health

Janice Blackburn, for the Person in Charge of Waypoint
    Centre for Mental Health Care

Heard: December 7, 2015

On appeal against the disposition of the Ontario Review
    board, dated November 13, 2014.

APPEAL BOOK ENDORSEMENT

[1]

The circumstances leading to this order are germane to subsequent
    proceeding that led to the order detaining the appellant at Waypoint.  That
    order is also the subject of appeal (C59996). The merits of this appeal are
    effectively moot given the subsequent order under appeal in C59996.

[2]

The appeal is dismissed.


